EXHIBIT 10.10

SCICLONE PHARMACEUTICALS, INC.

EXECUTIVE SEVERANCE AGREEMENT

This Executive Severance Agreement (the “Agreement”) is effective as of July 16,
2013, by and between Wilson Cheung (the “Executive”) and SciClone
Pharmaceuticals, Inc., a Delaware corporation (the “Company”).

RECITALS

A. The Executive presently serves as Chief Financial Officer and Senior Vice
President, Finance of the Company, and performs significant strategic and
management responsibilities necessary to the continued conduct of the Company’s
business and operations.

B. The Board of Directors of the Company (the “Board”) through its Compensation
Committee has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of the Executive of the Company.

C. The Board believes that it is imperative to provide the Executive with
certain severance benefits upon the Executive’s termination of employment
without Cause that will provide the Executive with enhanced financial security
and provide sufficient incentive and encouragement to the Executive to remain
with the Company.

AGREEMENT

The Executive and the Company agree as set forth below:

1. Terms of Employment. The Company and the Executive agree that the Executive’s
employment is based on the original offer letter and labor contract terms and
that their employment relationship may be terminated by either party at any
time, with or without Cause, and, if applicable, in accordance with Section 2
below. If the Company terminates Executive’s employment without Cause, the
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement. During his employment
with the Company, the Executive agrees to devote his full business time, energy
and skill to his duties with the Company. These duties shall include, but not be
limited to, any duties consistent with the Executive’s position that may be
assigned to the Executive from time to time by the Company or the Board.

2. Severance Benefits Upon Termination without Cause. Subject to the limitations
set forth in Sections 3 and 4 below, if the Executive’s employment with the
Company is terminated without Cause, then the Executive shall be entitled to
receive, in addition to the compensation and benefits earned by the Executive
through the date of his termination, severance benefits as follows:

(a) The Executive shall be entitled to receive severance pay in the form of
continuation of Employee’s base salary in effect on Employee’s termination date
for twelve (12) months following such termination date. These payments will be
made on the Company’s ordinary payroll dates starting with the first pay date
after the termination date, and will be subject to standard payroll deductions
and withholdings.

 

1



--------------------------------------------------------------------------------

(b) The Executive shall be entitled to receive a separation bonus equal to the
gross amount of fifty percent (50%) of the average annual performance bonus paid
to the Executive for the two (2) most recent fiscal years for which bonuses have
been paid prior to the termination date.

(c) The Company shall, if permitted under the Company’s existing health
insurance plans, continue the Executive’s existing group health insurance
coverage. If not so permitted, the Company shall reimburse the Executive for any
health insurance premiums paid by the Executive for continued group health
insurance coverage. Such health insurance coverage or reimbursement of premiums
shall continue until the earlier of (i) twelve (12) months after the date of the
Executive’s Involuntary Termination or (ii) the date on which the Executive
commences New Employment.

(d) Disability; Death. If the Company terminates the Executive’s employment as a
result of the Executive’s Disability, or death, then the Executive shall not be
entitled to receive any severance pay or benefits under this Agreement.

3. Release of Claims; Resignation. The Executive’s entitlement to any severance
pay or benefits under Section 2 is conditioned upon the Executive’s execution
and delivery to the Company of (a) a general release of known and unknown claims
in the form attached hereto as Exhibit A and (b) a resignation from all of the
Executive’s positions with the Company Group, including from the Board and any
committees thereof on which the Executive serves, in a form satisfactory to the
Company.

4. Consulting Services. During the six (6) months following any termination
without Cause for which the Executive receives the severance pay and benefits
described in Section 2, the Executive shall be retained by the Company as an
independent contractor to provide consulting services to the Company at its
request for up to eight (8) hours per week. These services shall include any
reasonable requests for information or assistance by the Company, including, but
not limited to, the transition of the Executive’s duties. Such services shall be
provided at mutually convenient times. For the actual provision of such
services, the Company shall pay to the Executive a consulting fee of $1,000 on a
full eight hour day basis, pro-rated for the number of hours of service, plus
reasonable out-of-pocket expenses (for example, travel and lodging).

5. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) “Cause” shall mean any of the following:

(i) the Executive’s theft, dishonesty, misconduct or falsification of any
records of the Company, its successor, or any subsidiary of the Company or its
successor (collectively, the “Company Group”);

 

2



--------------------------------------------------------------------------------

(ii) the Executive’s misappropriation or improper disclosure of confidential or
proprietary information of the Company Group;

(iii) any intentional action by the Executive which has a material detrimental
effect on the reputation or business of the Company Group;

(iv) the Executive’s failure or inability to perform any reasonable assigned
duties after written notice from the Company Group of, and a reasonable
opportunity to cure, such failure or inability;

(v) any material breach by the Executive of any employment agreement between the
Executive and the Company Group, which breach is not cured pursuant to the terms
of such agreement; or

(vi) the Executive’s conviction of any criminal act which impairs the
Executive’s ability to perform his or his duties for the Company Group.

(b) “Disability” means the inability of the Executive, in the opinion of a
qualified physician, to perform the essential functions of the Executive’s
position with the Company Group, with or without reasonable accommodation,
because of the sickness or injury of the Executive.

(c) “New Employment” shall mean any employment obtained by the Executive after
the termination of the Executive’s employment with the Company.

6. Nonsolicitation. During his or his employment with the Company, and for a
period of one (1) year following the termination of his or his employment for
any reason, the Executive shall not directly or indirectly recruit, solicit, or
induce any person who on the date hereof is, or who subsequently becomes, an
executive, sales representative or consultant of the Company, to terminate his
or his relationship with the Company.

7. Successors.

(a) Company’s Successors. Any successor to the Company or to all or
substantially all of the Company’s business and/or assets shall be bound by this
Agreement in the same manner and to the same extent as the Company. For all
purposes under this Agreement, the term “Company” shall include any successor to
the Company’s business and/or assets.

(b) Executive’s Successors. All rights of the Executive hereunder shall inure to
the benefit of, and be enforceable by, the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. The Executive shall have no right to assign any of his or
his obligations or duties under this Agreement to any other person or entity.

 

3



--------------------------------------------------------------------------------

8. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to the Executive at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

(b) Notice of Termination. Any termination by the Company Group or the Executive
of their employment relationship shall be communicated by a written notice of
termination to the other party.

9. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement (whether by seeking New
Employment or in any other manner), nor shall any such payment be reduced by any
earnings that the Executive may receive from any other source.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(c) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

(d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(e) Arbitration. In the event of any dispute or claim relating to or arising out
of the Executive’s employment relationship with the Company, this Agreement, or
the termination of the Executive’s employment with the Company for any reason
(including, but not limited to, any claims of breach of contract, wrongful
termination, fraud or age, race, sex, national origin, disability or other
discrimination or harassment), the Executive and the Company agree that all such
disputes shall be fully, finally and exclusively resolved by binding arbitration
conducted by the American Arbitration Association in San Mateo County,
California. Judgment upon any decision or award rendered by the arbitrator may
be entered in any court having jurisdiction over the matter. The Executive and
the Company knowingly and willingly waive their respective rights to have any
such disputes or claims tried to a judge or jury.

 

4



--------------------------------------------------------------------------------

(f) Prior Agreements; Controlling Agreement in the Case of a Change in Control.
This Agreement supersedes all prior understandings and agreements, whether
written or oral, regarding the subject matter of this Agreement, provided,
however, that the Change in Control Agreement dated July 16, 2013 (the “CIC
Agreement”) between Executive and Company shall remain in place and is not
amended or waived in any way hereby. If Executive is entitled to receive
severance benefits under the CIC Agreement, then the CIC Agreement shall be
controlling.

[Remainder of Page Left Intentionally Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

SCICLONE PHARMACEUTICALS, INC. By:   /s/ Friedhelm Blobel  

Friedhelm Blobel, Ph.D.

President and CEO

 

EXECUTIVE /s/ Wilson W. Cheung Wilson Cheung

 

6



--------------------------------------------------------------------------------

Exhibit A

RELEASE

In exchange for the severance pay and benefits described in the Executive
Severance Agreement between SciClone Pharmaceuticals, Inc. (the “Company”) and
me of July 16, 2013, I hereby release the Company, its parents and subsidiaries,
and their officers, directors, employees, attorneys, stockholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, and causes
of action of every kind and nature, whether known or unknown, based upon or
arising out of any agreements, events, acts, omissions or conduct at any time
prior to and including the execution date of this Release, including, but not
limited to: all claims concerning my employment with the Company or the
termination of that employment; all claims pursuant to any federal, state or
local law, statute, or cause of action, including, but not limited to, the
federal Civil Rights Act of 1964, as amended; the federal Americans with
Disabilities Act of 1990; the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”); the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; race, sex, age or other
discrimination or harassment; fraud; defamation; emotional distress; and breach
of the implied covenant of good faith and fair dealing.

I am knowingly, willingly and voluntarily releasing any claims I may have under
the ADEA. I acknowledge that the consideration given for the release in the
preceding paragraph hereof is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) this Release does not apply to any
rights or claims that may arise after I sign it; (b) I have the right to consult
with an attorney prior to signing this Release; (c) I have twenty-one (21) days
to consider this Release (although I may choose to voluntarily sign this Release
earlier); (d) I have seven (7) days after I sign this Release to revoke it; and
(e) this Release shall not be effective until the eighth day after it is signed
by me.

In giving this release, which includes claims that may be unknown to me at
present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any unknown claims
I may have, and I affirm that it is my intention to release all known and
unknown claims that I have or may have against the parties released above.

 

1



--------------------------------------------------------------------------------

This Release contains the entire agreement between the Company and me regarding
the subjects above, and it cannot be modified except by a document signed by me
and an authorized representative of the Company.

 

    EXECUTIVE Date:                                                           
Wilson Cheung     SCICLONE PHARMACEUTICALS, INC.
Date:                                                      By:         Its:    

 

2